SECOND DIVISION
                               MILLER, P. J.,
                          MERCIER and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 21, 2020



In the Court of Appeals of Georgia
 A20A1565. PITTS v. THE STATE.

      MILLER, Presiding Judge.

      Brian Pitts seeks review after the trial court granted in part and denied in part

his motion to terminate his sentence of probation imposed after he pled guilty to

manufacturing marijuana. On appeal, he argues that the trial court exceeded its

statutory authority when it shortened the length of his probation instead of

terminating it and that the trial court violated his double jeopardy rights and abused

its discretion by imposing additional punishment on him. Upon a close review of the

record, we conclude that the trial court acted within its authority and that it did not

impose any additional punishment on Pitts when it shortened his probation sentence.

We therefore affirm.
      In 2017, Pitts entered a negotiated guilty plea to one count of manufacturing

marijuana (OCGA § 16-13-30 (j)). On June 2, 2017, the trial court sentenced Pitts as

a first offender pursuant to OCGA § 42-8-60 to 10 years’ probation and imposed a

$10,000 fine.

      In October 2019, Pitts filed a motion to terminate the remainder of his

probation. Pitts argued that he had successfully completed 28 months of his probation

without any violations or instances of bad behavior, that he had paid the fine in full,

and that he was actively enrolled in college courses because he had plans to soon

enter medical school. Following a hearing, the trial court denied Pitts’ request to

terminate his probation, but it instead ordered that Pitts’ sentence would be shortened

from ten years to six years and that his probation would thenceforth be unsupervised.

This appeal followed.

      1. Pitts first argues that the trial court exceeded its authority under OCGA § 17-

10-1 (a) (5) (A) when it shortened his sentence instead of fully terminating his

sentence. He specifically argues that there was no evidence in the record to indicate

that continuing his probation would have served the standards and purposes of

probation set out by statute. We disagree.



                                          2
      “The [trial court] is empowered to revoke any or all of the probated sentence,

rescind any or all of the sentence, or, in any manner deemed advisable by the judge,

modify or change the probated sentence . . . at any time during the period of time

prescribed for the probated sentence to run.” OCGA § 42-8-34 (g). Under OCGA

§ 17-10-1 (a) (5) (A), “the court may shorten the period of active probation

supervision or unsupervised probation on motion of the defendant or on its own

motion, or upon the request of a community supervision officer, if the court

determines that probation is no longer necessary or appropriate for the ends of justice,

the protection of society, and the rehabilitation of the defendant.”

      During the hearing, Pitts presented evidence that he lived in Florida during his

probation and that he had fully paid off the $10,000 fine. Pitts noted that he had not

been arrested for any crime, he had not violated any provision of his probation, and

he had reported as directed by his supervising probation officer. Pitts also noted that

he worked and attended college classes with a goal to enter medical school. Pitts

maintained an “A” average in his classes. Pitts testified that, to attend medical school,

he needed to perform background checks and that his active probation for a drug

offense might present a problem for his enrollment. The State argued that Pitts had

voluntarily agreed to a negotiated sentence of ten years and opposed any “greater

                                           3
benefit” than unsupervised probation. The trial court acknowledged that Pitts had

acted commendably in his attempts to reform himself, but it nevertheless observed

that Pitts had been convicted of a serious offense, a conviction which would

ordinarily be accompanied by a sentence of imprisonment.

       Upon consideration of the evidence presented at the hearing, we conclude that

the trial court did not abuse its authority when it balanced these factors and only

reduced Pitts’ probation sentence by four years instead of terminating it outright. We

first observe that OCGA § 17-10-1 (a) (5) (A) provides that the court “may” shorten

or terminate a defendant’s probation upon motion, which indicates that the decision

whether to shorten or terminate probation rests within the trial court’s discretion. See,

e.g., Ross v. Small, ___ Ga. App. ___ (2) n.6 (844 SE2d 535) (2020) (“The use of the

word ‘may’ in this statute indicates that the trial court has discretion to order genetic

testing rather than being required to do so.”); Stinnett v. State, 214 Ga. App. 224, 225

(447 SE2d 165) (1994) (whether to grant first offender treatment is within the trial

court’s discretion because the statute states that a trial court “may” grant first offender

treatment). The trial court here considered all the relevant factors and determined that

the ends of justice only supported a four-year reduction instead of a full termination.

We discern no abuse of discretion in the trial court’s decision. See Steele v. State, 270

                                            4
Ga. App. 488, 491 (606 SE2d 664) (2004) (court’s announcement that it would

decline to modify a sentence to be more lenient “based on the nature of the offense”

was not an abuse of discretion) (punctuation omitted). See also Todd v. State, 172 Ga.

App. 231 (2) (323 SE2d 6) (1984) (“[T]he trial court may give in its discretion any

sentence prescribed by law for the offense, or probation.”) (citation omitted).

      2. Pitts next argues that the trial court abused its authority and discretion

because the effect of the trial court’s order was to improperly increase his punishment

after he had already begun serving his sentence. Through this argument, it appears

that Pitts is challenging the trial court’s statements at the hearing that, if Pitts

successfully completed six years of his probation (to end in June 2023), the court

would terminate the balance of the probation. Pitts appears to be arguing that this

statement from the trial court set a minimum of six years probation and that this

minimum prevents him from seeking further relief from his sentence under the

“behavioral incentive date” provision provided for in OCGA § 17-10-1 (a) (1) (B).

Because Pitts is not eligible for this relief in the first place, the trial court did not

improperly increase his punishment.

      “Once a person has entered upon the execution of his sentence, the court is

without power to change it by increasing the punishment. This is considered a

                                           5
violation of the Fifth Amendment prohibition against double punishment or

jeopardy.” (Citation and punctuation omitted.) Bell v. State, 323 Ga. App. 751, 752

n.2 (748 SE2d 114) (2013). “However, it is well established that double jeopardy

does not prohibit the imposition of any additional sanction that could, in common

parlance, be described as punishment.” (Citation and punctuation omitted.) Id. at 752.

      Under OCGA § 17-10-1 (a) (1) (B),

      When a defendant with no prior felony conviction is . . . charged with
      felony offenses and is sentenced pursuant to subsection (a) or (c) of
      Code Section 16-13-2 or Article 3 of Chapter 8 of Title 42, and the court
      imposes a sentence of probation . . . the court shall include a behavioral
      incentive date in its sentencing order that does not exceed three years
      from the date such sentence is imposed. Within 60 days of the expiration
      of such incentive date, if the defendant has not been arrested for
      anything other than a nonserious traffic offense as defined in Code
      Section 35-3-37, has been compliant with the general and special
      conditions of probation imposed, and has paid all restitution owed, the
      Department of Community Supervision shall notify the prosecuting
      attorney and the court of such facts. The Department of Community
      Supervision shall provide the court with an order to terminate such
      defendant’s probation which the court shall execute unless the court or
      the prosecuting attorney requests a hearing on such matter within 30
      days of the receipt of such order.




                                           6
      During the hearing on Pitts’ motion, after the trial court announced that it

would revisit Pitts’ probation in June 2023, a probation officer noted that Pitts would

soon reach the three-year mark and therefore be eligible for an early termination of

probation upon the submission of an order from the Department of Community

Supervision. The probation officer informed the court that delaying the next

consideration of Pitts’ probation until 2023 could potentially harm Pitts’ ability to

seek an early termination. We note, however, that Pitts was convicted and sentenced

on June 2, 2017. The “behavioral incentive date” provision provided in OCGA § 17-

10-1 (a) (1) (B) did not become effective until July 1, 2017, see Ga. L. 2017, Act 226,

§ 2–1, and that provision also did not apply to persons such as Pitts that were

sentenced as first offenders pursuant to OCGA § 42-8-60 until July 1, 2018. See Ga.

L. 2018, Act 416, § 2–6; Mays v. State, 345 Ga. App. 562, 565-567 (814 SE2d 418)

(2018) (under 2017 version of statute, “behavioral incentive date” provision did not

apply to defendants sentenced as first offenders under OCGA § 42-8-60).1




      1
        We further note that, because Pitts was sentenced before OCGA § 17-10-1 (a)
(1) (B)’s effective date, the trial court did not provide him with a behavioral incentive
date when he was sentenced, and there is no indication in the record that Pitts ever
asked the trial court to provide such a date.

                                           7
      “Laws generally prescribe only for the future; they cannot ordinarily have a

retrospective operation. And, the settled rule for the construction of statutes is not to

give them a retrospective operation, unless the language so imperatively requires.”

(Citations and punctuation omitted.) Hardin v. State, 344 Ga. App. 378, 388-389 (2)

(810 SE2d 602) (2018). No such retroactive language appears in OCGA § 17-10-1

(a) (1) (B) or in any of the relevant enacting laws.

      Moreover, even if OCGA § 17-10-[1] contained language requiring
      retroactive application, the ex post facto doctrine forbids the application
      of any new punitive measure to a crime already committed. . . . Because
      the current form of OCGA § 17-10-[1], which governs the punishment
      for certain [offenses,] reduces the amount of probation required for
      [sentencing], it alters the quality or degree of punishment for the crimes
      of which [Pitts] was convicted. Thus, this statute cannot retroactively
      apply to alter [Pitts’] sentences.


(Citations omitted.) Id. at 389 (2).

      Because OCGA § 17-10-1 (a) (1) (B)’s “behavioral incentive date” provision

cannot apply retroactively to Pitts, any impact the trial court’s order might

hypothetically have had on his ability to seek relief under that provision cannot

constitute increased punishment. We therefore reject this enumeration of error.




                                           8
       3. Finally, Pitts argues that the trial court improperly increased the punishment

by imposing limitations on the date on which his case can be terminated. Pitts argues

that the trial court’s hard minimum of six years’ probation improperly limited “the

authority of the Department of Community Supervision, any other trial court judge,

and [Pitts] from seeking reconsideration of the issue for an extended period of time.”

We note however that, despite the trial court’s oral statement at the hearing that it

would not revisit Pitts’ probation sentence until June 2023, the trial court’s written

order simply reduced Pitts’ sentence to six years and rendered the balance of his

probation unsupervised. Indeed, it specifically noted that “[a]ll other terms and

conditions of the original sentence shall remain in place.” We see no indication,

therefore, that the trial court ever restricted Pitts’ ability to seek further reductions in

his probation in the future or that it prevented the Department of Community

Supervision from making its required reports on Pitts’ progress under OCGA § 42-8-

37 or otherwise affected the Department’s ability to make recommendations under

that same statute. See Allen v. State, 333 Ga. App. 853, 854 (1) (777 SE2d 699)

(2015) (“An oral declaration as to what the sentence shall be is not the sentence of the

court; the sentence signed by the judge is.”) (citation omitted); see also State v.

McCargo, 352 Ga. App. 501, 503 (835 SE2d 317) (2019) (“[A] trial court’s written

                                             9
order controls over any oral statements made at the hearing.”) (citation omitted).

Because the trial court did not actually impose any limitations on Pitts’ ability to seek

relief, it cannot be said that it increased the punishment in this manner, and so this

enumeration is without merit.

      To be sure, we completely agree with Pitts that he has exceeded all

expectations in his attempts to reform himself following his conviction. If we were

sitting as the ultimate decider of Pitts’ motion, we might very well have reached a

different conclusion than the court below did. The fact remains, nevertheless, that the

trial court here committed no reversible error when it reduced his probation under the

First Offender Act instead of dismissing it as having been fully completed.

Accordingly, we reject Pitts’ claims of error and affirm the trial court’s order

modifying his sentence of probation.

      Judgment affirmed. Mercier and Coomer, JJ., concur.




                                           10